Title: Articles of Belief and Acts of Religion, 20 November 1728
From: Franklin, Benjamin
To: 


Franklin mentioned this private liturgy in his autobiography. Though he had had a conventional religious upbringing and contributed to the support of the Presbyterian meeting in Philadelphia, he seldom attended public worship, preferring to use Sundays for his own studies. Once, however, persuaded to go to church, he went five successive weeks but, finding no morality in the minister’s sermons, “was disgusted, and attended his Preaching no more. I had some Years before compos’d a little Liturgy or Form of Prayer for my own private Use, viz, in 1728. entitled, Articles of Belief and Acts of Religion. I return’d to the Use of this, and went no more to the public Assemblies.” The manuscript in Franklin’s hand survives, except for a few pages, and there is a transcript of the whole by William Temple Franklin.
 
Articles of BeliefandActs of Religion
  
In Two Parts.
  

Here will I hold—If there is a Pow’r above us
(And that there is, all Nature cries aloud,
Thro’ all her Works), He must delight in Virtue
And that which he delights in must be Happy.    Cato.


Part I.
  
  Philada.
  Nov. 20 1728.
  
  First Principles
I Believe there is one Supreme most perfect Being, Author and Father of the Gods themselves.
For I believe that Man is not the most perfect Being but One, rather that as there are many Degrees of Beings his Inferiors, so there are many Degrees of Beings superior to him.
Also, when I stretch my Imagination thro’ and beyond our System of Planets, beyond the visible fix’d Stars themselves, into that Space that is every Way infinite, and conceive it fill’d with Suns like ours, each with a Chorus of Worlds for ever moving round him, then this little Ball on which we move, seems, even in my narrow Imagination, to be almost Nothing, and my self less than nothing, and of no sort of Consequence.
When I think thus, I imagine it great Vanity in me to suppose, that the Supremely Perfect, does in the least regard such an inconsiderable Nothing as Man. More especially, since it is impossible for me to have any positive clear Idea of that which is infinite and incomprehensible, I cannot conceive otherwise, than that He, the Infinite Father, expects or requires no Worship or Praise from us, but that he is even INFINITELY ABOVE IT.
But since there is in all Men something like a natural Principle which enclines them to Devotion or the Worship of some unseen Power;
And since Men are endued with Reason superior to all other Animals that we are in our World acquainted with;
Therefore I think it seems required of me, and my Duty, as a Man, to pay Divine Regards to Something.
I CONCEIVE then, that the Infinite has created many Beings or Gods, vastly superior to Man, who can better conceive his Perfections than we, and return him a more rational and glorious Praise. As among Men, the Praise of the Ignorant or of Children, is not regarded by the ingenious Painter or Architect, who is rather honour’d and pleas’d with the Approbation of Wise men and Artists.
It may be that these created Gods, are immortal, or it may be that after many Ages, they are changed, and Others supply their Places.
Howbeit, I conceive that each of these is exceeding wise, and good, and very powerful; and that Each has made for himself, one glorious Sun, attended with a beautiful and admirable System of Planets.
It is that particular wise and good God, who is the Author and Owner of our System, that I propose for the Object of my Praise and Adoration.
For I conceive that he has in himself some of those Passions he has planted in us, and that, since he has given us Reason whereby we are capable of observing his Wisdom in the Creation, he is not above caring for us, being pleas’d with our Praise, and offended when we slight Him, or neglect his Glory.
I conceive for many Reasons that he is a good Being, and as I should be happy to have so wise, good and powerful a Being my Friend, let me consider in what Manner I shall make myself most acceptable to him.
Next to the Praise due, to his Wisdom, I believe he is pleased and delights in the Happiness of those he has created; and since without Virtue Man
   *See Junto Paper of Good and Evil, &c.
 can have no Happiness in this World, I firmly believe he delights to see me Virtuous, because he is pleas’d when he sees me Happy.
And since he has created many Things which seem purely design’d for the Delight of Man, I believe he is not offended when he sees his Children solace themselves in any manner of pleasant Exercises and innocent Delights, and I think no Pleasure innocent that is to Man hurtful.
I love him therefore for his Goodness and I adore him for his Wisdom.
Let me then not fail to praise my God continually, for it is his Due, and it is all I can return for his many Favours and great Goodness to me; and let me resolve to be virtuous, that I may be happy, that I may please Him, who is delighted to see me happy. Amen.

1. Adoration.  2. Petition.	3. Thanks.


Prel.
{
Being mindful that before I address the Deity, my Soul ought to be calm and Serene, free from Passion and Perturbation, or otherwise elevated with Rational Joy and Pleasure, I ought to use a Countenance that expresses a filial Respect, mixt with a kind of Smiling, that signifies inward Joy, and Satisfaction, and Admiration.


    

O wise God,
My good Father,
Thou beholdest the Sincerity of my Heart,
And of my Devotion;
Grant me a Continuance of thy Favour!


(1)
Powerful Goodness, &c.
O Creator, O Father, I believe that thou art Good, and that thou art pleas’d with the Pleasure of thy Children.
Praised be thy Name for Ever.
(2)
By thy Power hast thou made the glorious Sun, with his attending Worlds; from the Energy of thy mighty Will they first received [their prodigious] Motion, and by thy Wisdom hast thou prescribed the wondrous Laws by which they move.
Praised be thy Name for ever.

(3)
By thy Wisdom hast thou formed all Things, Thou hast created Man, bestowing Life and Reason, and plac’d him in Dignity superior to thy other earthly Creatures.
Praised be thy Name for ever.
(4)
Thy Wisdom, thy Power, and thy GOODNESS are every where clearly seen; in the Air and in the Water, in the Heavens and on the Earth; Thou providest for the various winged Fowl, and the innumerable Inhabitants of the Water; Thou givest Cold and Heat, Rain and Sunshine in their Season, and to the Fruits of the Earth Increase.
Praised be thy Name for ever.
(5)
I believe thou hast given Life to thy Creatures that they might Live, and art not delighted with violent Death and bloody Sacrifices.
Praised be thy Name for Ever.
(6)
Thou abhorrest in thy Creatures Treachery and Deceit, Malice, Revenge, [Intemperance] and every other hurtful Vice; but Thou art a Lover of Justice and Sincerity, of Friendship, Benevolence and every Virtue. Thou art my Friend, my Father, and my Benefactor.
Praised be thy Name, O God, for Ever.
Amen.



{
After this, it will not be improper to read part of some such Book as Ray’s Wisdom of God in the Creation or Blacmore on the Creation, or the Archbishop of Cambray’s Demonstration of the Being of a God; &c. or else spend some Minutes in a serious Silence, contemplating on those Subjects.



Then SingMilton’s Hymn to the Creator
  
These are thy Glorious Works, Parent of Good!
Almighty: Thine this Universal Frame,
Thus wondrous fair! Thy self how wondrous then!
Speak ye who best can tell, Ye Sons of Light,
Angels, for ye behold him, and with Songs,
And Choral Symphonies, Day without Night
Circle his Throne rejoicing. You in Heav’n,
On Earth, join all Ye Creatures to extol
Him first, him last, him midst and without End.
Fairest of Stars, last in the Train of Night,
If rather thou belongst not to the Dawn,
Sure Pledge of Day! That crown’st the smiling Morn
With thy bright Circlet; Praise him in thy Sphere
While Day arises, that sweet Hour of Prime.
Thou Sun, of this Great World both Eye and Soul
Acknowledge Him thy Greater, Sound his Praise
In thy Eternal Course; both when thou climb’st,
And when high Noon hast gain’d, and when thou fall’st.
Moon! that now meet’st the orient Sun, now fly’st
With the fix’d Stars, fix’d in their Orb that flies,
And ye five other Wandring Fires, that move
In mystic Dance, not without Song, resound
His Praise, that out of Darkness call’d up Light.
Air! and ye Elements! the Eldest Birth
Of Nature’s Womb, that in Quaternion run
Perpetual Circle, multiform; and mix
And nourish all Things, let your ceaseless Change
Vary to our great Maker still new Praise.
Ye Mists and Exhalations! that now rise
From Hill or steaming Lake, dusky or grey,
Till the Sun paint your fleecy Skirts with Gold,
In Honour to the World’s Great Author rise.
Whether to deck with Clouds th’ uncolour’d Sky
Or wet the thirsty Earth with falling Show’rs,

Rising or falling still advance his Praise.
His Praise, ye Winds! that from 4 Quarters blow,
Breathe soft or loud; and wave your Tops ye Pines!
With every Plant, in Sign of Worship wave.
Fountains! and ye that warble as ye flow
Melodious Murmurs, warbling tune his Praise.
Join Voices all ye living Souls, ye Birds!
That singing, up to Heav’n’s high Gate ascend,
Bear on your Wings, and in your Notes his Praise.
Ye that in Waters glide! and ye that walk
The Earth! and stately Tread, or lowly Creep;
Witness if I be silent, Ev’n or Morn,
To Hill or Valley, Fountain or Fresh Shade,
Made Vocal by my Song, and taught his Praise.



  {
Here follows the Reading of some Book or part of a Book Discoursing on and exciting to Moral Virtue


Petition.

  Prel.
  {
In as much as by Reason of our Ignorance We cannot be Certain that many Things Which we often hear mentioned in the Petitions of Men to the Deity, would prove REAL Goods if they were in our Possession, and as I have Reason to hope and believe that the Goodness of my Heavenly Father will not withold from me a suitable Share of Temporal Blessings, if by a Virtuous and holy Life I merit his Favour and Kindness, Therefore I presume not to ask such Things, but rather Humbly, and with a sincere Heart express my earnest Desires that he would graciously assist my Continual Endeavours and Resolutions of eschewing Vice and embracing Virtue; Which kind of Supplications will at least be thus far beneficial, as they remind me in a solemn manner of my Extensive.
  

  Duty
  
That I may be preserved from Atheism and Infidelity, Impiety and Profaneness, and in my Addresses to Thee carefully avoid Irreverence and Ostentation, Formality and odious Hypocrisy,
  Help me, O Father
  That I may be loyal to my Prince, and faithful to my Country, careful for its Good, valiant in its Defence, and obedient to its Laws, abhorring Treason as much as Tyranny,
  Help me, O Father
  That I may to those above me be dutiful, humble, and submissive, avoiding Pride, Disrespect and Contumacy,
  Help me, O Father
  That I may to those below me, be gracious, Condescending and Forgiving, using Clemency, protecting Innocent Distress, avoiding Cruelty, Harshness and Oppression, Insolence and unreasonable Severity,
  Help me, O Father
  That I may refrain from Calumny and Detraction; that I may avoid and abhor Deceit and Envy, Fraud, Flattery and Hatred, Malice, Lying and Ingratitude,
  Help me, O Father
  That I may be sincere in Friendship, faithful in Trust, and impartial in Judgment, watchful against Pride, and against Anger (that momentary Madness),
  Help me, O Father
  That I may be just in all my Dealings and temperate in my Pleasures, full of Candour and Ingenuity, Humanity and Benevolence,
  Help me, O Father
  That I may be grateful to my Benefactors and generous to my Friends, exerting Charity and Liberality to the Poor, and Pity to the Miserable,
  Help me, O Father
  That I may avoid Avarice, Ambition, and Intemperance, Luxury and Lasciviousness,
  Help me, O Father
  That I may possess Integrity and Evenness of Mind, Resolution in Difficulties, and Fortitude under Affliction; that I may be punctual in performing my Promises, peaceable and prudent in my Behaviour,
  Help me, O Father
  That I may have Tenderness for the Weak, and a reverent Respect for the Ancient; That I may be kind to my Neighbours, goodnatured to my Companions, and hospitable to Strangers,
  Help me, O Father
  That I may be averse to Craft and Overreaching, abhor Extortion, Perjury, and every kind of Wickedness,
  Help me, O Father

  That I may be honest and Openhearted, gentle, merciful and Good, chearful in Spirit, rejoicing in the Good of Others,
  Help me, O Father
  That I may have a constant Regard to Honour and Probity; That I may possess a perfect Innocence and a good Conscience, and at length become Truly Virtuous and Magnanimous,
  Help me, Good God,Help me, O Father

And forasmuch as Ingratitude is one of the most odious of Vices, let me not be unmindful gratefully to acknoledge the Favours I receive from Heaven.

Thanks.
For Peace and Liberty, for Food and Raiment, for Corn and Wine, and Milk, and every kind of Healthful Nourishment,
  Good God, I Thank thee.
  For the Common Benefits of Air and Light, for useful Fire and delicious Water,
  Good God, I Thank thee.
  For Knowledge and Literature and every useful Art; for my Friends and their Prosperity, and for the fewness of my Enemies,
  Good God, I Thank thee.
  For all thy innumerable Benefits; For Life and Reason, and the Use of Speech, for Health and Joy and every Pleasant Hour,
  my Good God, I thank thee.
End of the first Part.
